Title: To Thomas Jefferson from John Pope, 20 December 1807
From: Pope, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington City Decr. 20th—
                        
                        The death of Thos. T. Davis Esqr. having produced a vacancy in the judicial department of the Indiana
                            Territory. The undersigned from a Neighbouring Goverment being well acquainted with Mr. Benjn. Parke presume to Name him
                            to your Excellency as a fit person to fill that Vacancy—To a consciousness of his fitness; we can add that his appointment
                            woud give very general satisfaction to the good people of that Territory—We have the honor to be with Due respect yrs.
                            &c.
                        
                            John Pope
                            
                            John Rowan
                            
                            Rh: M. Johnson–
                            
                            Jos, Desha
                            
                        
                    